Title: From Alexander Hamilton to Charles Maurice de Talleyrand-Périgord, [25 March 1804]
From: Hamilton, Alexander
To: Talleyrand-Périgord, Charles Maurice de



[New York, March 25, 1804]
Sir

Presuming on the acquaintance, from which I derived so much pleasure during your stay in this Country, I am going to take a very great liberty. It concerns a near relation of mine, Mr. Alexander Hamilton, now a prisoner of war on parol, at Paris.
His brother, from whom I have just received a letter informs me, that being upon a visit to the Continent as a Traveller, he was overtaken by the war between France & G Britain, and has been since that time in the situation which I have mentioned. He is a Scotch Gentleman of Education and literary acquirement, who having amassed a pretty handsome fortune in the East Indies, had returned to his own country to devote himself to the pursuits of knowlege; and was induced to pass over to the Continent to indulge his curiosity, with a particular eye to the very interesting monuments of the arts of which Paris is now the Depository.
I will ask nothing specific for him because I know not what could with propriety be done; contenting myself with merely saying, that if your interposition can procure for him any facility, indulgence, or favour, it will confer a personal obligation on one, who has the honor to remain with great respect and regard
Your very obedt servt

A Hamilton
New York March 25. 1804

